Citation Nr: 1012795	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a liver condition, 
diagnosed as status post liver transplant, with hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.  The Veteran also has verified Army National 
Guard service from 1970 to 1974 and from 1982 to 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
in September 2006 that denied the Veteran's claim of 
entitlement to service connection for a liver condition.  
The Veteran perfected a timely appeal with respect to that 
decision.  

In July 2009, the Board remanded this case to the Appeals 
Management Center (AMC) for additional evidentiary 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDING OF FACT

The evidence of record does not establish that the Veteran's 
liver condition, diagnosed as status post liver transplant, 
with hepatitis C is etiologically related to service.


CONCLUSION OF LAW

Veteran's liver condition, diagnosed as status post liver 
transplant, with hepatitis C, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).

Analysis

The Veteran puts forth a number of different contentions 
regarding when and how he contracted his liver condition, 
including as due to exposure to herbicides.  The Veteran 
appears to assert that under the presumption provided by 38 
C.F.R. § 3.309(e), he should be afforded presumptive service 
connection for his liver condition, due to exposure to 
herbicides.  Specifically, the Veteran has asserted that he 
was exposed to herbicides while stationed at the DMZ in 
Korea between 1968 and 1969.  The Board also must take a 
liberal construction of his claim, that in lieu of 
presumptive service connection he is entitled to direct 
service connection for his liver condition, including as due 
to herbicides.  

A review of the Veteran's personnel records show that he was 
assigned to the 2nd Battalion, 28th Infantry of the 2nd 
Division in Korea in 1968 and 1969.  The Department of 
Defense (DoD) has identified specific units that served in 
areas along the DMZ in Korea where herbicides were used 
between April 1968 and July 1969.  The Board notes that the 
Veteran was in one of the units identified by DoD that was 
exposed to herbicides in Korea during this time period; 
therefore a presumption of exposure to herbicides is 
conceded.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 10.o 

However, the Board finds that neither the Veteran's 
previously diagnosed hepatocellular carcinoma or hepatitis C 
are listed diseases associated with exposure to certain 
herbicide agents pursuant to 38 C.F.R. § 3.309(e).  Thus, 
even if the Veteran is presumed to have been exposed to 
certain herbicide agents, he cannot be presumptively service 
connected for his liver condition because it is not a 
disease found to be associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, supra.

The Veteran's available service treatment records from 
active duty service (October 1967 to October 1970) are 
negative for any complaints, treatment or diagnosis of 
hepatocellular carcinoma, hepatitis C or any other liver 
condition ailment.  In addition, the available National 
Guard treatment records are negative save for a single 
record for complaints, treatment or diagnosis of 
hepatocellular carcinoma, hepatitis C or any other liver 
condition ailment.  The Board does note that October 1991 
National Guard medical records appear to show a diagnosis of 
an upper GI condition, as well as a notation of elevated 
liver function tests.  Subsequent National Guard 
examinations do not contain any indications of any liver 
condition.  

Private treatment records reveal the Veteran was diagnosed 
with hepatitis C in 1999.  Records from Mt. Sinai 
Recanati/Miller Transplantation Institute show the Veteran's 
liver condition was diagnosed as hepatitis C cirrhosis and 
he underwent a nonanatomic resection of the right lobe of 
the liver in December 2002.  The postoperative diagnosis was 
hepatocellular carcinoma and hepatitis C.  The Veteran had a 
liver transplant in September 2004 and he suffers from 
recurrent hepatitis C.  

While the Veteran contends that the Veteran's a liver 
condition, diagnosed as status post liver transplant, with 
hepatitis C is due to his military service, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

There is no indication of an incurrence of a liver condition 
during active duty service.  There is no competent evidence 
linking any liver condition to active duty service.  
Moreover, presumptive service connection on a chronic 
presumptive basis is not warranted because there is no 
competent evidence of compensably disabling hepatocellular 
carcinoma, hepatitis C or any other liver condition within 
the Veteran's first year following separation from active 
duty.  Indeed, hepatitis C was not clinically demonstrated 
prior to 1999.  At best, the evidence shows a considerable 
length of time (29 years) between the Veteran's separation 
from active service and his initial diagnosis of hepatitis 
C.

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

There is no competent evidence that hepatocellular 
carcinoma, hepatitis C or any other liver condition ailment 
was present in active service, or that it was compensably 
disabling within a year of separation from active duty.  
None of the Veteran's diagnoses qualify under the 
presumptive provisions involving exposure to herbicides.  
Given the length of time between the Veteran's separation 
from active duty and the pertinent diagnoses the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  The Board therefore finds that the 
preponderance of the evidence is against a finding that 
hepatocellular carcinoma, hepatitis C or any other liver 
condition became manifest during the Veteran's period of 
active duty service and persisted.  There is also no 
competent medical nexus evidence in the claims file relating 
any liver disability to the Veteran's active duty service.  
Consequently, service connection for a liver condition, 
diagnosed as status post liver transplant, with hepatitis C, 
based on the Veteran's active duty service is not warranted.

A review of the record indicates that the Veteran alleges 
that he was hospitalized for a liver condition while 
attending Chaplain's Assistant School at Fort Monmouth, New 
Jersey around Thanksgiving in 1996 or 1997 during Army 
National Guard duty.  The Board notes that his National 
Guard records show that he was discharged from the National 
Guard in April 1996.  Further there is no indication of any 
active duty or active duty for training time between October 
1995 and his discharge in April 1996.  

The Veteran has argued that the October 1991 National Guard 
treatment records that mention an elevated liver function 
tests show that he incurred his disability during service.  
However, under 38 C.F.R. § 4.1, the term 'disability' means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
'disability' for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable. See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  The Board does not found this 
elevated laboratory finding as probative, particularly as 
the Veteran's diagnosis of hepatitis C was not until 1999 
and there is no indication on post-1991 National Guard 
medical examinations of hepatitis C or hepatocellular 
carcinoma.  Further, as discussed in more depth below, there 
is no indication in the record that even if the October 1991 
did show a disability, that it was related to qualifying 
ACDUTRA or INACDUTRA service.  

The Board observes that, with respect to the Veteran's Army 
Nation Guard service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA (active duty for training) or injury or covered 
disease incurred or aggravated while performing INACDUTRA 
(inactive duty for training).  For this purpose, the term 
"covered disease" means acute myocardial infarction, cardiac 
arrest, or cerebral vascular accident.  See 38 U.S.C.A. § 
101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2008).  
Hepatocellular carcinoma and hepatitis C are diseases, not 
an injury.

Consequently, since Hepatocellular carcinoma and hepatitis C 
are considered diseases and not an 'injury,' the Veteran can 
only be awarded service connection by establishing that his 
hepatocellular carcinoma and hepatitis C had its onset 
during a period of ACDUTRA or if the Veteran was disabled 
from an injury during INACDUTRA service.  

The Board notes some inconsistencies in the Veteran's 
statements.  He alleged hospitalization for his liver during 
service during a time when he was already discharged from 
the National Guard (Thanksgiving of 1996 or 1997).  He 
indicated in his October 2006 notice of disagreement that he 
had not used intravenous drugs and had not worked in a high 
risk occupation and did not mention or address any other 
possible risk factors.  However, a November 1990 National 
Guard examination report shows the Veteran had tattoos.  In 
addition, the Board notes a February 2001 private 
psychosocial assessment that indicated the Veteran had 
abused alcohol and drugs in the past, including cocaine. 

The Veteran was sent a September 2009 letter from the RO 
which asked the Veteran to identify which hepatitis C risk 
factors applied to him.  The Veteran did not respond to that 
request.  While the VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Id.  

Moreover, although the Veteran has not responded to requests 
for possible risk factors (and the Board notes his silence), 
the record indicates that the Veteran has several 
significant post-service risk factors for hepatitis C, 
including tattoos, cocaine use, and excessive alcohol 
consumption.  Therefore, given the above inconsistencies in 
his statements as they relate to the rest of the evidence of 
record, the Board finds that the Veteran's credibility is in 
question regarding the details of his service, disability 
and potential risk factors that apply to him.

It is not shown by the record that the Veteran suffered an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during any period of INACDUTRA.  
Consequently, it is not shown that he has disability due to 
injury during INACDUTRA which may be service-connected.  
Regarding ACDUTRA, such service is considered active (and 
qualifying for service connection) military, naval or air 
service for 'any period' of such service during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  In the instant 
case, it has not been alleged that the Veteran's liver 
condition, diagnosed as status post liver transplant, with 
hepatitis C is due to disease or injury incurred or 
aggravated during any specific period of ACDUTRA.  Notably, 
the Veteran claimed he was hospitalized around Thanksgiving 
of 1996 or 1997, but he had been discharged from National 
Guard duty in April 1996, with no ACDUTRA time back to at 
least October 2005.  Further, the Veteran has submitted 
National Guard related medical records but there is no 
indication that this was during a period of ACDUTRA.  Since 
there is no specific period of ACDUTRA implicated in the 
onset of his liver condition, diagnosed as status post liver 
transplant, with hepatitis C, there is no basis for finding 
that the liver condition, diagnosed as status post liver 
transplant, with hepatitis C was incurred during a period of 
ACDUTRA.  

With regard to medical nexus evidence, the Board finds no 
evidence of record that provides a competent opinion 
establishing a link between the Veteran's liver condition, 
diagnosed as status post liver transplant, with hepatitis C 
and any event occurring during a period of ACDUTRA and/or 
INACDUTRA.  

However, regardless of any finding as to the etiology of the 
Veteran's liver condition, i.e., whether it occurred at some 
point during the Veteran's nearly 20 years of Army National 
Guard, no medical evidence in the record shows or suggests 
that the liver condition, diagnosed as status post liver 
transplant, with hepatitis C had its onset or increased in 
severity during a period of ACDUTRA.  It must be emphasized 
that unless such is shown, the periods of ACDUTRA are not 
considered active military, naval or air service (and not 
qualifying service for service connection purposes).  See 38 
U.S.C.A. §§ 101(24)(B); 1110.  

The Board finds the evidence does not show in-service 
incurrence or aggravation of hepatocellular carcinoma, 
hepatitis C or any other liver condition and therefore fails 
to show in-service incurrence or aggravation of a disease or 
injury.  

For the Board to conclude that the Veteran's liver 
condition, diagnosed as status post liver transplant, with 
hepatitis C was related to his military service in these 
circumstances would be speculation, and the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1992).  

Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's liver condition, 
diagnosed as status post liver transplant, with hepatitis C 
was not as a result of his military service, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide and (3) that the claimant is expected 
to provide.  Section 3.159 was amended, effective May 30, 
2008 as to applications for benefits pending before VA or 
filed thereafter, to eliminate the requirement that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection for 
a neck condition for a back condition by a letter in May 
2006, before the adverse rating decision that is the subject 
of this appeal.  This May 2006 letter provided the Veteran 
with the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his 
claims.  The record contains his service treatment records.  
VA treatment records and private treatment records are 
contained in the claims file.  Statements of the Veteran and 
his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claims.  

The Board is also satisfied that the development requested 
by the Board's July 2009 remand has been satisfactorily 
completed and substantially complied with.  This includes 
above-noted development to obtain Army National Guard 
records and a subsequent RO (AMC) readjudication of the 
claim following the development effort.  Only substantial, 
and not strict, compliance with the terms of a Board remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied 
by competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the evidence shows that the Veteran's claimed 
disabilities did not manifest themselves in active service 
or within a year after service and they were first 
clinically shown at 29 years after active military service.  
In addition, there is no indication that the disability 
manifested itself during any period of ACDUTRA or INACDUTRA.  
There is no credible, competent evidence that suggests it is 
related to any established event, injury, or disease in 
service.  The Board, therefore, concludes that the elements 
of 38 C.F.R. § 3.159(c)(4) are not met and examination is 
not required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a liver condition, diagnosed as 
status post liver transplant with hepatitis C is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


